DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-11, 13-16 and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4, 12 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 remain pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kiyoshi Kozu on 08/23/2022.

The application has been amended as follows: 

IN THE CLAIMS

Claim 1 (Currently amended): A physical quantity sensor comprising:
a substrate;
an element portion that includes first and second fixed portions and a movable body, the movably body including a movable drive electrode, a movable detection electrode, and a connection portion for connecting the movable drive electrode and the movable detection electrode and is allowed to vibrate along a first axis with respect to the substrate, the first and second fixed portions being fixed to the substrate;
a fixed drive electrode that is fixed to the substrate, is disposed to face the movable drive electrode, and vibrates the movable body along the first axis; and
a fixed monitor electrode that is fixed to the substrate, is disposed to face the movable detection electrode, and detects vibration of the movable body along the first axis,
wherein the [[movable body]] element portion has a center point [[mass]], the first and second fixed portions being located adjacent  to the center point [[mass]], and the first and second fixed portions are arranged along a second axis perpendicular to the first axis and sandwich the center point [[mass]] therebetween,
the movable drive electrode, the movable detection electrode, and the connection portion are located laterally [[shifted from]] to the center [[mass]] point and to the first and second fixed portions of the element portion,
the connection portion is a beam extending on a line that extends along the first axis and that intersects [[the center mass of the movable body]] the center point, and the connection portion has a first end and a second end opposite to each other along the first axis,
the movable drive electrode is configured with a first bar and a plurality of drive teeth, the first bar extends along the second axis, and the plurality of drive teeth extend from the first bar along the first axis,
the movable detection electrode is configured with a second bar and a plurality of detection teeth, the second bar extends along the second axis, and the plurality of detection teeth extend from the second bar along the first axis, and
the first end of the connection portion is connected to the first bar, and the second end of the connection portion is connected to the second bar.



Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Kato (US 2010/0107759) teaches a physical quantity sensor (2; [0024-0025]) comprising:
a substrate (2/9; See Figures 1-2; [0024-0025]);
an element portion (A, B, C, 2a and 8; See Annotated Figure 2) that includes first and second fixed portions (A and B) and a movable body (2a, 8 and C; See annotated Figure 2), the movably body (2a, 8 and C) including a movable drive electrode (C), a movable detection electrode (2a), and a connection portion (beam 8 connects the movable drive electrode C and the movable detection electrode 2a) for connecting the movable drive electrode (C) and the movable detection electrode (2a) and is allowed to vibrate ([0031]) along a first axis (X-axis; [0031]) with respect to the substrate (2/9; [0031]), the first and second fixed portions (As seen from annotated Figure 2, first and second fixed portions A and B are fixed to the substrate 2/9) being fixed to the substrate (2/9);
a fixed drive electrode (D) that is fixed to the substrate (Figure 2 demonstrates the fixed drive electrode D is fixed to the substrate 2/9), is disposed to face the movable drive electrode (the fixed drive electrode D faces the movable drive electrode C; See annotated Figure 2), and vibrates ([0031]) the movable body (2a, 8 and C) along the first axis ([0031]); and
a fixed monitor electrode (11; Figure 2) that is fixed to the substrate (Figure 2 demonstrates the electrode 11 fixed to the substrate 2/9), is disposed to face the movable detection electrode (the electrode 11 faces the movable detection electrode 2a; See Figure 2; [0030 and 0031]), and detects vibration ([0031]) of the movable body (2a, 8 and C) along the first axis (X-axis; Figure 2),
wherein the element portion (A, B, C, 2a and 8; See Annotated Figure 2) has a center point (See annotated Figure 2), the first and second fixed portions (A and B) being located adjacent to the center point (Annotated Figure 2 demonstrates the fixed portions A and B being located adjacent to the center point), and the first and second fixed portions (A and B) are arranged along a second axis perpendicular to the first axis (The fixed portions A and B are arranged along the Y axis, which is perpendicular to the X axis, i.e. first axis) and sandwich the center point therebetween (Annotated Figure 2 demonstrates the center point sandwiched between the fixed portions A and B),
the movable drive electrode (C), the movable detection electrode (2a), and the connection portion (8) are located laterally to the center point and to the first and second fixed portions (Annotated Figure 2 demonstrates the movable drive electrode C, the movable detection electrode 2a and the connection portion 8 being located laterally to the center point and the fixed portions A and B) of the element portion (A, B, C, 2a and 8; See Annotated Figure 2),
the connection portion (8) is a beam (element 8 is a beam; See Figure 2) extending on a line that extends along the first axis (Figure 2 demonstrates the beam 8 extending on a line that extends along the X axis, i.e. first axis), and the connection portion (8; Figure 2) has a first end and a second end opposite to each other along the first axis (the beam 8 has a first end connected to the movable drive electrode C and a second end opposite the first end that is connected to the movable detection electrode 2a; See Figure 2),
the movable drive electrode (C) is configured with a first bar (movable drive electrode C has a bar extending along the Y axis; See Figure 2) and a plurality of drive teeth (the movable drive C has a plurality of teeth extending along the X axis; See Figure 2), the first bar extends along the second axis (movable drive electrode C has the bar extending along the Y axis; See Figure 2), and the plurality of drive teeth extend from the first bar along the first axis (the movable drive C has the plurality of teeth extending along the X axis and extend from the first bar; See Figure 2),
the movable detection electrode (2a) is configured with a second bar (E; See annotated Figure 2) and a plurality of detection teeth (F; See annotated Figure 2), the second bar (E) extends along the second axis (bar E extends along the Y axis), and the plurality of detection teeth extend from the second bar along the first axis (the plurality of teeth F extend from bar E and along the X axis), and
the first end of the connection portion is connected to the first bar (the first end of the beam 8 is connected to the first bar of the movable drive electrode C), and the second end of the connection portion is connected to the second bar (the second end of beam 8 is connected to the bar E).
In claim 1, the specific limitations of "the connection portion is a beam extending on a line that intersects the center point" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-20 are also allowed for depending on claim 1.


    PNG
    media_image1.png
    813
    1028
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856